DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, “the open top” lacks antecedence. In line 7, “the bottom end of the housing” lacks antecedence.  In line 14, “the housing top end” lacks antecedence.
Regarding claim 2, line 1, “the center of the lever” lacks antecedence.
Regarding claim 5, line 2, “the size and shape of the ornament” lacks antecedence.
Regarding claim 6, line 1, “the bottom end” lacks antecedence. In line 2, “the cover first mating element” lacks antecedence.
Regarding claim 7, line 1, “the bottom end of the housing” lacks antecedence.
Regarding claim 9, line 2, “the circumference of the bottom end of the housing” and “the bottom end of the housing” lack antecedence. Also, “the circumference of the cover” lacks antecedence.
Regarding claim 10, lines 2-2, “the length of the hinge”, “the length of the housing”, “the width of the hinge”, and “the width of the housing” lack antecedence.
Regarding claim 15, line 3, “the top” lacks antecedence. 
Regarding claim 16, line 1, “the center of the arm” lacks antecedence.

Regarding claim 18, line 1, “the exterior of the setting” lacks antecedence.
Regarding claim 20, line 2, “the ornament” lacks antecedence.  In line 5, “the open top of the housing” lacks antecedence.  In line 8, “the bottom end of the housing” lacks antecedence.  In line 10, “the top end” and “the bottom end of the housing” lack antecedence. In line 14, “the exterior surface” lacks antecedence.  In line 16, “the center of the lever” lacks antecedence.  In line 17, “the housing top end” lacks antecedence.  
Allowable Subject Matter
Claims 1, 15 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-14 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fail to disclose the claimed locking mechanism in combination with the jewelry piece setting.  The art fails to disclose a locking mechanism substantially contained in the housing and comprising a lever mounted on a post, the lever comprising a second mating element proximate a first opposing end of the lever, and a second opposing end of the lever is coupled to a spring; where the first mating element and the second mating element disengage when the spring is compressed and the lever pivots on the post; where the ornament is held in abutment against the housing top end when the first mating element and the second mating element are engaged and the cover is in the closed position.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677